Citation Nr: 1145806	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-22 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of a right 5th metacarpal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from April 1982 to July 1992 and from October 2001 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected for residuals of a right 5th metacarpal fracture is more disabling than the current noncompensable rating reflects.  Specifically, he argues that he is entitled to a compensable rating that takes into account two painful lumps, which limit his ability to perform certain tasks and result in decreased function of his right hand.  See VA Form 21-4138 dated in March 2008.  A preliminary review of the record discloses a need for additional evidentiary development before appellate review may proceed on this issue.

The Board notes that the Veteran's right 5th metacarpal fracture residuals are currently rated as noncompensably disabling under Diagnostic Code (DC) 5230, which rates impairment resulting from limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a.  Under this diagnostic code any limitation of motion of the little finger will be assigned a 0 percent or noncompensable evaluation.  Id.  This is the maximum rating allowable.  However the note that precedes DC 5230 states that it should also be considered whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

Unfortunately, there is very little in the claims file which adequately describes the current nature and extent of this disability.  Also, review of the claims folder reveals that the Veteran has not been afforded an appropriate examination since January 2008, almost 4 years ago.  Indeed, the principal purpose of that examination was to determine the etiology of any diagnosed right 5th metacarpal fracture-in other words to determine whether service connection for that disability was warranted.  Thus, that examination was not necessarily performed with the purpose of providing the findings required to rate accurately the disorder.  

Thus, to ensure that the record reflects the current severity of this condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses level of impairment since previous examination]; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of his present right 5th metacarpal disability, as well as any significant pertinent interval medical history since his last VA examination in 2008.  

Also, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

In addition, as the Veteran is appealing the original assignment of the disability rating for this service-connected disability following the award of service connection, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings (that is, separate ratings for separate periods of time based on the facts found).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the rating for the Veteran's service-connected disorder must be considered from November 27, 2007 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain records of recent right 5th finger treatment.  The Board is particularly interested in records of pertinent treatment that the Veteran may have received at the VA Medical Center in Hot Springs, South Dakota since September 2008.  Document the attempts to obtain such records.  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Then, afford the Veteran an appropiate VA examination.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  Any disabling manifestations specifically attributable to the Veteran's service-connected right 5th metacarpal fracture disability must be fully outlined and differentiated from symptoms caused by any nonservice-connected disorders.  In particular, the examiner should:

a.  indicate the range of motion of the Veteran's right little finger expressed in degrees (including the specific limitation of motion due to pain) and state the normal range of motion.  

b.  offer an opinion as to whether, in view of the overall functional limitations imposed by the Veteran's right little finger, it is at least as likely as not that such disability is comparable to amputation of that digit.  If disability comparable to amputation of the finger is found, the examiner must indicate whether such amputation is more consistent with amputation (a) at the proximal interphalangeal joint or proximal thereto (without metacarpal resection); or (b) with metacarpal resection with more than one-half bone lost.

c.  indicate whether additional disability is present resulting from limitation of motion of other digits or interference with overall function of the Veteran's right hand.  

d.  discuss the effect that the Veteran's right little finger disability has, if any, on his current level of occupational impairment.  The examiner should opine as to whether the service-connected right fifth metacarpal fracture residuals cause marked interference with employment or the need for frequent periods of hospitalization.  The conclusions expressed should reflect review of the claims folder and a discussion of pertinent evidence.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to a compensable disability rating for the service-connected right 5th metacarpal fracture residuals.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

